Citation Nr: 1527418	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for tendonitis, right elbow, with right nerve neuropathy (dominant), currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for status post arthrotomy, left elbow, with left ulnar nerve neuropathy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2015 Board hearing, the Veteran testified that his right and left elbow disabilities have worsened since the most recent examination, conducted in December 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Veteran testified that he seeks VA treatment every three to six months.  Thus, the RO should attempt to obtain all relevant VA treatment records dated from November 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, all VA medical records pertaining to the Veteran's right and left elbow treatment dated after November 2011.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right and left elbow disabilities, including any relevant symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of his right and left elbow disabilities.  The claims file should be made available to and reviewed by the examiner.  Any testing deemed necessary should be accomplished.  A complete rationale for any opinion expressed should be provided.

4.  After undertaking any other further development as may be deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




